United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
SHOOK, HARDY & BACON L.L.P.(MICROSOFT TECHNOLOGY LICENSING, LLC)INTELLECTUAL PROPERTY DEPARTMENT2555 GRAND BOULEVARDKANSAS CITY MO 64108-2613

In re Application of: DOTAN-COHEN, et al.
Application No. 14/941,155
Docket No. 357389-US-NP/230959
Filed: November 13, 2015
For:  ENHANCED COMPUTER EXPERIENCE FROM ACTIVITY PREDICTION
))))
)
))


DECISION SUA SPONTE WITHDRAWING OFFICE ACTIONS


This is a decision, sua sponte, withdrawing the Notification of Reopening of Prosecution (PTO-2300) mailed on June 23, 2021 and the Non-final Office action mailed July 16, 2021.  

A review of the application indicates that the Notification, mailed on June 23, 2021, as well as the Non-final Office action, mailed on July 16, 2021 were mailed to Applicant in error.  The prosecution error was created when the subsequent Office action of July 16, 2021 did not rely on any of the references that were submitted with the QPIDS request filed on June 11, 2021.  For further guidance on the QPIDS program, see form PTO-2300 and USPTO microsite at: ptoweb.uspto.gov/patents/pai/qpids.

For the above stated reasons, both the Notification of Reopening of Prosecution (PTO-2300) and the Non-final Office action are hereby withdrawn and vacated.  The Notification and Non-final Office action (and associated documents) have been closed from public view as of mailing of this decision.  Accordingly, the RCE fee, posted on June 11, 2021 will be refunded to Applicant.

The application will be forwarded to the Examiner for proper consideration of the QPIDS request and a corrective action will be sent in due course.  No response from Applicant is due at this time. 
 
Any inquiry concerning this decision should be directed to Quality Assurance Specialist Brian Johnson whose telephone number is (571) 272-3595.
/BRIAN L JOHNSON/Quality Assurance Specialist, Art Unit 2100                                                                                                                                                                                                        
/David Wiley/
________________________________
David Wiley, Director
Technology Center 2100, Computer Architecture and Software